Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to the preliminary amendment filed 04/15/2020. Claim 4 is amended. Claims 1-20 are currently pending in the application.
Information Disclosure Statement
The information disclosure statement filed 06/09/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because references 2 and 3 on the IDS dated 06/09/2021 do not provide a publication date and thus do not comply with 37 CFR 1.98(b)(5).  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, 11-13, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XTOP Installation Manual, June 5, 2011, retrieved from https://silo.tips/download/xtopinstallationmanual, hereinafter XTOP.
Re claims 1, 2, 7 and 12:
	[Claims 1, 2, 7 and 12]  XTOP discloses a mounting panel for flight simulator instruments and flight controls (page 1) comprises: a mounting board (at least pages 1-6); a plurality of table-attachment brackets (at least page 2, item 1); ([Claims 2 and 12]) a glare shield (at least page 2, item 1); the mounting board comprises a board body, a controller cutout, at least one primary-display perforated portion, and ([Claims 7 and 12]) a plurality of secondary-display perforated portions (at least pages 1-6, 8 and 10); the board body comprises a front board face, a rear board face, a top lateral edge, a bottom lateral edge, a left lateral edge, and a right lateral edge (at least pages 1-13); the controller cutout traversing through the board body; the controller cutout being positioned adjacent to the bottom lateral edge (at least page 2, item 8; page 5: Pro Flight Yoke); the at least one primary-display perforated portion being integrated into the board body; the at least one primary-display perforated portion being positioned offset from the bottom lateral edge (at least pages 5: Pro Flight Instrument Panel x 6); the plurality of table-attachment brackets being mounted onto the rear board face; the plurality of table-attachment brackets being positioned adjacent to the bottom lateral edge; the plurality of table-attachment brackets being distributed across the rear board face (at least pages 12-13); ([Claims 2 and 12]) the glare shield being laterally connected to the board body; the glare shield being oriented away from the front board face; the glare shield traversing from the left lateral edge, along the top lateral edge, to the right lateral edge (at least page 2, item 1); ([Claims 7 and 12]) the plurality of secondary-display perforated portions being integrated into the board body; and the plurality of secondary-display perforated portions being positioned about the at least one primary-display perforated portion (at least pages 1-2, 4-6, 8 and 10).
Re claims 3 and 13:
	[Claims 3 and 13]  XTOP discloses a shield attachment mechanism; the shield attachment mechanism being laterally connected between the board body and the glare shield; and the shield attachment mechanism traversing from the left lateral edge, along the top lateral edge, to the right lateral edge (at least page 2, item 1; page 6: size with glare shield; size without glare shield).
Re claims 9 and 18:
	[Claims 9 and 18]  XTOP discloses a plurality of controls cutouts; the plurality of controls cutouts traversing through the board body; and the plurality of controls cutouts being positioned about the controller cutout (at least page 2).
Re claims 11 and 20:
a baseplate; and the baseplate being connected adjacent to the bottom lateral edge (at least page 9: bottom plates).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 10, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over XTOP, as applied to claims 1 and 12.
Re claims 4 and 14:
	[Claims 4 and 14]  XTOP is silent on a first shelf mount; a second shelf mount; the first shelf mount and the second shelf mount being laterally connected to the board body; the first shelf mount being positioned along the left lateral edge; and the second shelf mount being positioned along the right lateral edge. The Examiner takes OFFICIAL NOTICE that the concept and advantages of shelf/rack mounts/rails were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one shelf mount so as to predictably yield an enhanced flight panel mountable to a shelf/rack.
Re claims 5 and 15:
	[Claims 5 and 15]  XTOP discloses at least one controller-supporting bracket; the at least one controller-supporting bracket being mounted onto the rear board face; the at least one controller-supporting bracket being peripherally positioned to the controller cutout; and the at least one controller-supporting bracket being positioned in between the controller cutout and the bottom lateral edge (at least page 11). The at least one controller-supporting bracket being positioned in between the controller cutout and the top lateral edge is an obvious matter of choice.
Re claims 6, 8, 16 and 17:
	[Claims 6, 8, 16 and 17]  XTOP is silent on at least one primary frame adaptor; and the at least one primary frame adaptor being peripherally attached to the at least one primary-display perforated portion. The Examiner takes OFFICIAL NOTICE that the concept and advantages of frame adaptor were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of XTOP by using well known mounting elements such as the claimed frame adaptor so as to predictably yield an enhanced flight panel that would allow mounting elements as desired.
Re claims 10 and 19:
	[Claims 10 and 19]  XTOP is silent on at least one leg-receiving groove; the at least one leg-receiving groove traversing through the board body; and the at least one leg-receiving groove being positioned adjacent to the bottom lateral edge. The Examiner takes OFFICIAL NOTICE that the concept and advantages of leg-receiving groove/space/opening/cavity were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of XTOP by using well known desk features such as the claimed leg-receiving groove so as to predictably yield an enhanced flight panel mountable in a way that would permit the legs of a user to extend therein when the user is sitting upon a chair and adjacent to the groove/space/opening/cavity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715